Exhibit 10.4
PROMISSORY NOTE


$2,655,000.00                                                                                                                       February
27, 2009


FOR VALUE RECEIVED, ECCO Energy Corp. (the "Borrower"), HEREBY PROMISE TO PAY to
the order of Samurai Corp. (the “Lender”), the principal balance of TWO MILLION
SIX HUNDRED FIFTY FIVE THOUSAND DOLLARS and NO CENTS ($2,655,000.00), together
with unpaid interest, in the manner provided below.  Interest shall be
calculated on the basis of a year of 365 or 366 days, as applicable, and charged
for the actual number of days elapsed.


1.           Lump Sum Payment.  The principal of this Note, together with
accrued and unpaid interest, shall be due and payable in one lump sum payment
due on January 1, 2015.


2.           Interest.   Borrower will pay interest on the outstanding balance
of this Note at an annual rate of six percent (6%) to be paid monthly in the
amount of $ 13,275 on the first day of each month.


3.           Default.  The occurrence of any of the following events shall
constitute default under this Note, and the Lender, at his option, exercise any
or all rights, powers and remedies afforded under the Note and by law, including
the right to declare the unpaid balance of principal and accrued interest on
this Note at once mature and payable:


 
(a)
any part of the Note is not paid when due, whether by lapse of time or
acceleration or otherwise.



 
(b)
any action, suit or proceeding shall be commenced against or affecting Borrower,
at law or in equity, or before any governmental authority, which in Lender's
judgment, impairs or would impair Lender's ability to collect the Note when due
or the enforceability of this Note.



 
(c)
Borrower shall be in default under or in violation of any law, statute,
ordinance, decree, requirement, order, judgment, rule or regulation (or
interpretation of any of them) of the United States of America, any State of the
United States of America or any political subdivision of any of them, or of any
agency, department, commission, board, bureau or court or other tribunal having
jurisdiction over any such party or any such party's property.



4            No Delay.  No delay or omission of Lender or any other holder
hereof to exercise any power, right or remedy accruing to Lender or any other
holder hereof shall impair any such power, right or remedy or shall be construed
to be a waiver of the right to exercise any such power, right or
remedy.  Lender's right to accelerate this Note for any late payment or
Borrower’s failure to timely fulfill its other obligations hereunder shall not
be waived or deemed waived by Lender by Lender's having accepted a late payment
or late payments in the past or Lender otherwise not accelerating this note or
exercising other remedies for Borrower's failure to timely perform its
obligations hereunder.  Lender shall not be obligated or be deemed obligated to
notify Borrower that it is requiring Borrower to strictly comply with the terms
and provisions of this note before accelerating this note and exercising its
other remedies hereunder because of Borrower's failure to timely perform its
obligations under this Note.


5.           Expenses of Collection.  The Borrower  agrees, subject only to any
limitation imposed by applicable law, to pay all expenses, including reasonable
attorneys' fees and reasonable legal expenses, incurred by the holder of this
Note in endeavoring to collect any amounts payable hereunder which are not paid
when due.


6.           Waiver.  The undersigned Borrower, and any endorser or guarantors
hereof, waive diligence, presentment, protest and demand, and also notice of
intent to accelerate and of acceleration, notice of default, notice of protest,
demand, dishonor or nonpayment of this Note, and expressly agrees that this
Note, or any payment hereunder, may be extended from time to time, one or more
times, for like or different periods of time, all without in any way affecting
the liability of the undersigned and of any endorser or guarantor hereof.


7.           Invalidity.  If any provision of this Note is held to be illegal,
invalid or unenforceable under present or future laws, the legality, validity
and enforceability of the remaining provisions of this Note shall not be
affected thereby, and this Note shall be liberally construed so as to carry out
the intent of the parties to it.  Each waiver in this Note is subject to the
overriding and controlling rule that it shall be effective only if and to the
extent that (a) it is not prohibited by applicable law and (b) applicable law
neither provides for nor allows any material sanctions to be imposed against
Lender for having bargained for and obtained it.


8.           Notices.  Any notice, request or other communication required or
permitted to be given hereunder shall be given in writing by delivering it
against receipt for it, by depositing it with an overnight delivery service or
by depositing it in a receptacle maintained by the United States Postal Service,
postage prepaid, registered or certified mail, return receipt requested,
addressed to the respective parties as follows (and if so given, shall be deemed
given when mailed):


If to Borrower:    ECCO Energy Corp.
3315 Marquart St, Suite 206
Houston, Texas 77027


If to Lender:        Samurai Corp.
P. O. Box  421917
Houston, Texas 77242


Borrower's address for notice may be changed at any time and from time to time,
but only after thirty (30) days advance written notice to Lender and shall be
the most recent such address furnished in writing by Borrower to
Lender.  Lender's address for notice may be changed at any time and from time to
time, but only after ten (10) days advance written notice to Borrower and shall
be the most recent such address furnished in writing by Lender to
Borrower.  Actual notice, however and from whomever given or received, shall
always be effective when received.


9.           Business Loan.  Borrower warrants and represents to Lender and all
other holders of this Note that all loans evidenced by this Note are and will be
for business, commercial, investment or other similar purpose and not primarily
for personal, family, household or agricultural use.


10.           Authority.  Borrower represents and warrants that the execution
and delivery of this Note by the Borrower has been duly authorized and is a
valid and binding obligation of the Borrower.


THIS NOTE IS MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.


Borrower


ECCO Energy Corp.


/s/Samuel Skipper
Samuel M. Skipper
President
 
 
 
 
 
 
 
 
 